DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Previously withdrawn claims 19, 25-28, and 30-32, are hereby rejoined.

Previously withdrawn claim 34 is hereby cancelled.

Claim 26:  The assembly of claim 21, wherein said needle tip cover is of a material allowing said injection needle to be imbedded therein.

Claim 27:  The assembly of claim 21, wherein said inner needle shield further comprises an annular inwardly directed support element, and wherein said needle tip cover is moved into contact with said support element when moved to the second position.

Claim 28:  The assembly of claim 21, wherein said outer needle shield is arranged with a proximally directed passage, through which passage said needle tip cover is accessible for movement from said first position to said second position.



REASONS FOR ALLOWANCE
Claims 18-23, 25-28, 30-33, and 36-40, are allowed over the prior art of record as amended by the applicant on 04/14/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the system recited in independent claim 18.
The closest prior art of record is Courteix (PGPub 2002/0062108); and Roervig et al. (PGPub 2018/0333534).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising an assembly for a syringe, the syringe having a distal end and a proximal end, where the assembly comprises: 
an inner needle shield which is flexible and designed to enclose a major part of a hollow injection needle operably engaged with the syringe; 
an outer needle shield which is rigid and designed to enclose a major part of the inner needle shield and having an outer surface, where the outer needle shield is arranged with a number of passages that allow sterilizing agents to reach the injection needle during a sterilization process; and 
a cover element having an inner surface that forms a press fit with the outer surface of the outer needle shield adjacent the passages such that the passages are covered to prevent the interior of said injection needle from being exposed to oxygen via said passages of said outer needle shield after said sterilization process.
Specifically, regarding independent claim 18, the prior art to Courteix and Roervig, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein a distal end of the inner surface of the cover element comprises a gripping element that forms a grip on the outer surface of the outer needle shield such that outer needle shield and the inner shield will be removed from the syringe when the cover element is moved axially.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/08/2021